 1   XAVIER BECERRA, SBN 118517                      XAVIER BECERRA, SBN 118517
     Attorney General of California                  Attorney General of California
 2   MARGARITA PADILLA, SBN 99966                    DANETTE VALDEZ, SBN 141780
     Supervising Deputy Attorney General             ANNADEL ALMENDRAS, SBN 192064
 3   JAMES POTTER, SBN 166992                        Supervising Deputy Attorneys General
     Deputy Attorney General                         455 Golden Gate Avenue, Suite 11000
 4   1515 Clay Street, 20th Floor                    San Francisco, CA 94102-7004
     P.O. Box 70550                                  Telephone: (415) 510-3367
 5   Oakland, CA 94612-0550                          Fax: (415) 703-5480
     Telephone: (510) 879-0815                       Danette.Valdez@doj.ca.gov
 6   Fax: (510) 622-2270                             Annadel.Almendras@doj.ca.gov
     Margarita.Padilla@doj.ca.gov
 7   James.Potter@doj.ca.gov

 8   STEVEN H. FELDERSTEIN, SBN 059678
     PAUL J. PASCUZZI, SBN 148810
 9   FELDERSTEIN FITZGERALD
     WILLOUGHBY PASCUZZI & RIOS LLP
10   500 Capitol Mall, Suite 2250
     Sacramento, CA 95814
11   Telephone: (916) 329-7400
     Fax: (916) 329-7435
12   sfelderstein@ffwplaw.com
     ppascuzzi@ffwplaw.com
13
     Attorneys for California Governor’s Office of
14   Emergency Services and California Department
     of Veterans Affairs
15                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION
17   In re:                                       Bankruptcy Case
                                                  No. 19-30088 (DM)
18   PG&E CORPORATION
                                                  Chapter 11
19            - and –
                                                  (Lead Case)
20   PACIFIC GAS AND ELECTRIC
     COMPANY,                                     (Jointly Administered)
21
                          Debtors.
22                                                Date:    October 23, 2019
                Affects PG&E Corporation         Time:    10:00 a.m. (Pacific Time)
23              Affects Pacific Gas and          Place:   450 Golden Gate Avenue
                 Electric Company                          16th Floor
24                                                         San Francisco, CA 94102
                Affects both Debtors             Judge:   Honorable Dennis Montali
25

26    LIMITED OBJECTION OF CALIFORNIA GOVERNOR’S OFFICE OF EMERGENCY
         SERVICES AND CALIFORNIA DEPARTMENT OF VETERANS AFFAIRS TO
27    DEBTORS’ SUBROGATION SETTLEMENT AND RSA MOTION [DOCKET NO. 3992]

28

                                                 -1-
Case: 19-30088     Doc# 4220   Filed: 10/16/19   Entered: 10/16/19 10:27:08    Page 1 of
                                            5
 1              The California Governor’s Office of Emergency Services (“Cal OES”) and California

 2   Department of Veterans Affairs (“CalVet”) hereby file this limited objection and reservation of

 3   rights with respect to the Debtors’ Motion Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and

 4   Fed. R. Bankr. P. 6004 and 9019 for Entry of an Order (I) Authorizing the Debtors to Enter into

 5   Restructuring Support Agreement with the Consenting Subrogation Claimholders, (II) Approving

 6   the Terms of Settlement with Such Consenting Subrogation Claimholders, Including the Allowed

 7   Subrogation Claim Amount, and (III) Granting Related Relief (Docket No. 3992) (the “Motion”)

 8   based on the following:

 9              1.     The issue Cal OES and CalVet have with the Motion is that the definition of

10   “Subrogation Claims” as set forth in the Settlement Term Sheet1 is vague in that it could include

11   certain claims of Cal OES and CalVet.

12              2.     Cal OES is responsible for the coordination of overall state agency response to

13   disasters, including wildfires, and assisting local governments with recovery. As part of its

14   mandate, Cal OES pays money to victims of wildfires and has reimbursement claims against the

15   Debtors that could be construed as included in the “contractual, equitable or statutory” rights or

16   “otherwise in connection with payments” language used to define Subrogation Claims.

17              3.     CalVet will assert claims for amounts already paid to veterans for their property

18   losses for the Camp, Butte and Nuns wildfires, which also could be construed as included in the

19   broad definition of Subrogation Claims.

20              4.     Counsel for Cal OES and CalVet has contacted counsel for the Debtors regarding

21   this issue. Debtors’ counsel confirmed that the claims of Cal OES or CalVet are not included in

22   the definition of Subrogation Claims and are not part of the Subrogation Claims Settlement.

23   Debtors’ Counsel indicated that they will put in the revised proposed order a statement that the

24   defined term Subrogation Claims does not include the claims of any Governmental Unit as

25   defined in Bankruptcy Code section 101(27). Counsel for Cal OES and CalVet has not yet seen

26   the specific proposed language.

27   ///

28   1
           Capitalized terms not otherwise defined shall have the same meaning as the Motion.

                                                       -2-
Case: 19-30088       Doc# 4220      Filed: 10/16/19    Entered: 10/16/19 10:27:08      Page 2 of
                                                 5
 1          5.      Pending inclusion of acceptable language in a revised proposed order confirming

 2   that the claims of Cal OES or CalVet are not included in the definition of Subrogation Claims and

 3   are not part of the Subrogation Claims Settlement, Cal OES and CalVet submit this limited

 4   objection to preserve their objection to being so included.

 5          6.      Neither this statement nor any subsequent appearance, pleading, proof of claim,

 6   claim or suit is intended or shall be deemed or construed as:

 7                  a.      consent by Cal OES or CalVet to the jurisdiction of this Court or any other

 8   court with respect to proceedings, if any, commenced in any case against or otherwise involving

 9   Cal OES or CalVet;

10                  b.      waiver of any right of Cal OES or CalVet to (i) have an Article III judge

11   adjudicate in the first instance any case, proceeding, matter or controversy as to which a

12   Bankruptcy Judge may not enter a final order or judgment consistent with Article III of the

13   United States Constitution, (ii) have final orders in non-core matters entered only after de novo

14   review by a District Court Judge, (iii) trial by jury in any proceeding so triable in the Chapter 11

15   Cases or in any case, controversy, or proceeding related to the Chapter 11 Cases, (iv) have the

16   United States District Court withdraw the reference in any matter subject to mandatory or

17   discretionary withdrawal, (v) any and all rights, claims, actions, defenses, setoffs, recoupments or

18   remedies to which Cal OES or CalVet are or may be entitled under agreements, in law or in

19   equity, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

20   reserved hereby, (vi) the requirements for service of process under Federal Rules of Bankruptcy

21   Procedure 7004 and 9014, or (vii) the requirements for service of an objection to claim under

22   Federal Rule of Bankruptcy Procedure 3007, all of which rights, claims, actions, defenses, setoffs,

23   and recoupments Cal OES and CalVet expressly reserve; or

24                  c.      waiver of any objections or defenses that the State of California, Cal OES,

25   CalVet or any other agency, unit or entity of the State of California may have to this Court’s

26   jurisdiction over the State of California, Cal OES, CalVet or such other agency, unit or entity

27   ///

28   ///


                                                     -3-
Case: 19-30088    Doc# 4220      Filed: 10/16/19     Entered: 10/16/19 10:27:08        Page 3 of
                                              5
 1   based upon the Eleventh Amendment to the United States Constitution or related principles of

 2   sovereign immunity or otherwise, all of which objections and defenses are hereby reserved.

 3   Dated: October 16, 2019                      Respectfully submitted,
 4                                                XAVIER BECERRA
                                                  Attorney General of California
 5                                                MARGARITA PADILLA
                                                  Supervising Deputy Attorney General
 6                                                MATTHEW C. HEYN
                                                  Deputy Attorney General
 7

 8
                                             By: /s/ Paul J. Pascuzzi__________________________
 9                                              STEVEN H. FELDERSTEIN
                                                PAUL J. PASCUZZI
10                                              FELDERSTEIN FITZGERALD
                                                WILLOUGHBY PASCUZZI & RIOS LLP
11                                              Attorneys for California Governor’s Office of
                                                Emergency Services and California Department of
12                                              Veterans Affairs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -4-
Case: 19-30088    Doc# 4220     Filed: 10/16/19     Entered: 10/16/19 10:27:08      Page 4 of
                                             5
 1                                       PROOF OF SERVICE

 2          I, Sabrina M. Cisneros, declare:

 3          I am a resident of the State of California and over the age of eighteen years, and not a

 4   party to the within action; my business address is 500 Capitol Mall, Suite 2250, Sacramento, CA

 5   95814. On October 16, 2019, I served the within documents:
            LIMITED OBJECTION OF CALIFORNIA GOVERNOR’S OFFICE OF
 6          EMERGENCY SERVICES AND CALIFORNIA DEPARTMENT OF VETERANS
            AFFAIRS TO DEBTORS’ SUBROGATION SETTLEMENT AND RSA MOTION
 7          [DOCKET NO. 3992]
 8   By Electronic Service only via CM/ECF.
 9
                                                       /s/ Sabrina M. Cisneros
10                                                     Sabrina M. Cisneros

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -5-
Case: 19-30088   Doc# 4220      Filed: 10/16/19   Entered: 10/16/19 10:27:08      Page 5 of
                                             5
